DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchholz et al (US 2014/0349726).
Regarding claims 1,5, and 6: Buchholz et al discloses an information processor comprising: a display configured to display a slot game (see figures 3, 7, 8; paragraph [0004]); a memory configured to store a normal effect and a high-speed effect in which the normal effect is reproduced at higher speed than the normal effect, in association with a game result (see paragraphs [0015] and [0018], showing alternating speed such as decreasing/increasing the speed to show effects in the game); and a controller, the controller being programmed to execute the processes of: internally and randomly determining a game result of the slot game (see paragraph [0045], showing controllers or processors for determining game outcome and result); when a predetermined condition is not satisfied, selecting the normal effect associated with the game result and displaying the normal effect on the display (see paragraphs [0015] 

Regarding claim 2: Buchholz et al discloses wherein the predetermined condition is use of an item usable in the slot game by a user (see paragraph [0015], showing visual effects in response to dice rolls result).

Regarding claim 3: Buchholz et al discloses wherein, the memory stores high-speed effects of different types for the normal effect, and the controller selects one of the high-speed effects associated with the game result, in accordance with the item used by the user (see figures 3, 7, 8; paragraphs [0004], [0015], and [0018]).

Regarding claim 4: Buchholz et al discloses wherein, an effect displayed in the slot game is constituted by a plurality of effect elements, and when the predetermined condition is satisfied, the controller selects an effect element for which the high-speed effect is displayed, from the effect elements (see paragraphs [0015] and [0018], showing alternating speed such as decreasing/increasing the speed to show effects in the game).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gagner et al discloses interaction with 3D space in a gaming system.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715